Name: Commission Regulation (EC) No 702/95 of 30 March 1995 amending Regulation (EC) No 478/95 on additional rules for the application of Council Regulation (EEC) No 404/93 as regards the tariff quota arrangements for imports of bananas into the Community and amending Regulation (EEC) No 1442/93 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade;  international trade;  cooperation policy
 Date Published: nan

 No L 71 /84 EN 31 . 3. 95Official Journal of the European Communities COMMISSION REGULATION (EC) No 702/95 of 30 March 1995 amending Regulation (EC) No 478/95 on additional rules for the application of Council Regulation (EEC) No 404/93 as regards the tariff quota arrangements for imports of bananas into the Community and amending Regulation (EEC) No 1442/93 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas Article 4 (1 ) (a) and (b) of Commission Regula ­ tion (EC) No 478/95 (3), lays down that when, for one or more given origins, a reduction coefficient is applied, an operator who has submitted an application for an import licence for the origin or origins in question may either refuse the issue of a licence for a reduced quantity or, for a quantity less than or equal to the quantity applied for but not covered by the licence issued, submit a new appli ­ cation for origins to which no coefficient reduction is applicable within five working days of the publication of the regulation fixing the reducing coefficient ; Whereas in view of the applications submitted by those in the trade, a longer time limit should be laid down for exercising one of the above options ; whereas this must allow the operators involved to find other suppliers under favourable conditions for the origins for which quantities remain available for the quarter in question ; Whereas provision should be made for the immediate application of this Regulation so that the operators who have submitted applications for import licences for the second quarter of 1995 can benefit from these provisions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 478/95 is hereby amended as follows : 1 . The words 'five working days' in Article 4 ( 1 ) (a) are replaced by * 10 working days'. 2. The first sentence in Article 4 ( 1 ) (b) is replaced by the following : 'or, within an overall limit of a quantity less than or equal to the quantity applied for but not covered by the licence issued, submit one or more new applica ­ tions for a licence for products of origins for which the available quantities for the quarter in question are published by the Commission.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 March 1995. For the Commission Franz FISCHLER Member of the Commission (&lt;) OJ No L 47, 25. 2. 1993, p . 1 . 0 OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 49, 4. 3 . 1995, p . 13 .